Title: To Benjamin Franklin from Harmon Courter: Two Letters, 1 December 1780
From: Courter, Harmon
To: Franklin, Benjamin


I.
Sir,
L’Orient Decr. 1. 1780.
Yours of the 25th. Ulto I Just received. & those of a later date I answered the 24th Ulto. I could not Consistant with the Interest of my owners keep my Crew untill this date at their expence while so many American vessels being here, in which I have distributed most of them & Expect to take passage in one my self, will sale in about ten or twelve days— however if the Gentln. thinks well to give me the Command of the Cutter mentioned & I can get an answer before I sale for America, I will set off for Dunkirque with my Officers immediately & would not doubt of meeting with Success & Dispatch.— Am sir your Most Obedt. & Hble. Servt.
Harmon. Courter
The Hono. Benjn. Franklin Esqr.
 
II.
Dear sir,
[c. December 1, 1780]
My being well acquainted with the Coast of America, should therefore prefer the Ship if the Command of her could be obtained for me.— Your Hble servt.
Harmon. Courter
His Excellency B. Franklin Esqr.
 
Addressed: His Excellency Benjn. Franklin Esqr. / Minister Plenipotentiary for the United states / in America. / Passy Near Paris
Notations: Harman Courter. L’orient Decr. 1. 1780. / 2
